DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 03/07/2022.
Claims 1-17 are presented for examination.

Response to Arguments
Applicant’s remarks concerning the previous drawing objections have been fully considered and are persuasive. The Office withdraws the objection to the drawings.

Applicant’s remarks concerning the previous specifications objections have been fully
considered and are persuasive. The Office withdraws the specification objections.

Applicant’s remarks concerning the previous claim objection have been fully
considered and are persuasive. The Office withdraws the claim objection.

Applicant’s remarks concerning the previous rejection of claims under 35 U.S.C. 112(b) have been fully considered and are persuasive. The Office withdraws the 35 U.S.C. 112(b) rejection of claim 6.

Applicant’s remarks concerning the previous rejection of claims under 35 U.S.C. 101 have been fully considered and are persuasive. The Office withdraws the 35 U.S.C. 101 rejection of claims 1-17.

Applicant’s remarks concerning the previous rejection of claims under 35 U.S.C. 102 have been fully considered. Due to the addition of new features by the applicant, a new reference (Medjaher_2012 – cited below) along with an amended rejection was required. The Office withdraws the 35 U.S.C. 102 rejection of claims 1, 2, 4, 6-8, 10, 12-14, and 16.

Applicant’s remarks concerning the previous rejection of claims under 35 U.S.C. 103 have been fully considered but are moot in view of the amended rejection and reference below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 8, 10, 12-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tiwari_2014 (US20140058534A1) in view of Medjaher_2012 (K. Medjaher, D. A. Tobon-Mejia and N. Zerhouni, "Remaining Useful Life Estimation of Critical Components With Application to Bearings," in IEEE Transactions on Reliability, vol. 61, no. 2, pp. 292-302, June 2012, doi: 10.1109/TR.2012.2194175.).

Claim 1. Tiwari_2014 teaches “A method of managing the operation of a plant in a plant state operating analysis and control system, comprising:” (par 0051: “FIG. 5 illustrates a process 132 employed by the plant 10, and in certain embodiments, by the optimal controller 116 and/or the advisory system 76. The process 132 may be implemented as non-transient machine readable code (e.g., computer instructions) to carry out calculations, decisions, data processing, and communications for the process 132 and executable by the optimal controller 116 and/or the advisory system 76.”; Fig. 5 block diagram of process 132), receiving actual operational data using a first computing device associated with the plant (advisory system 76 shown in Fig. 2; par 0032: “The data receiving module 90 may receive current plant data from the instrumentation 60 as well as any stored data from the memory, such as historic plant data and technical and commercial data, environmental data, degradation data, optimization criteria, and so forth.”) that has processing equipment configured and controlled to run a process involving at least one tangible material or a power application originating from at least one device in the plant;” (par 0016: “For example, the plants may include turbine systems, electrical generators, gas treatment systems (e.g., acid gas removal systems)…”; The process of “gas treatment” involves the removal of “acid gas” which is a tangible material.)  “generating based on the actual operational data at least one model of the plant  (par 0038: “The model building module 92 may be configured to use data received by the data receiving module 90 to build desired models. The models may include a plant transfer function, a component lever transfer function, a plant level cost model, a degradation contribution model, an optimization model, or other related models.”; Fig. 2 provides a visual representation of what is described in par 0038.; par 0033 “... the advisory system 76 may use several types of data to generate optimal control advisories …”), and “comparing the actual operational data and the model operational data, and determining based on the actual operational data and the comparing, at least one recommendation for an action associated with the plant. transmitting the at least one recommendation to at least one of the first computing device, a second computing device, and an operator implementing the action.” (par 0046: “The optimal parameters determined by the optimal controller 116 are then compared with a current plant state 118 to determine the difference between present parameters and optimal parameters, if any.”; par 0046: “The result may be used to determine a recommended control action 104 that may bring the present parameters closer to the optimal parameters as determined by the optimal controller 116.”; Fig.3 provides a visual representation of what is described in par 0046.; par 0039: “The advisory generation module 96 may be configured to  translate the output from the calculation model 94 into an operational command that may  be performed by the operator or implemented automatically.”; Fig 2 provides a visual representation of what is described in par 0039.).

Tiwari_2014 does not explicitly teach “using at least one of categorization, importance value or confidence value associated with the actual operation data”. However, Medjaher_2012 does teach this claim limitation (Medjaher_2012 Pg. 296, Right Col., Step 4: “In addition, the confidence value is computed by using the standard deviations on the stay durations.” This excerpt from Medjaher_2012 teaches the concept of the use of a confidence value.).

Tiwari_2014 and Medjaher_2012 are analogous art because they are from the same field of endeavor in model-based monitoring and control. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Tiwari_2014 and Medjaher_2012. The rationale for doing so would be that Tiwari_2014 teaches the use of an industrial plant optimization and control method. Medjaher_2012 teaches the calculation of a confidence value for a set of data. Therefore, it would have been obvious to combine the teachings of Tiwari_2014 and Medjaher_2012 for the benefit of the improved insight provided by the calculation of a confidence value for a set of data. For example, a confidence value can be used to make important plant optimization decisions, such as when to perform maintenance on a piece of equipment. This presents an improvement over optimization methods that do not take into account a confidence value during operational data analysis.  Medjaher Pg. 293, 2nd to last paragraph of left column: “In addition to RUL, a confidence value can be calculated. Note that the RUL and the confidence are important information that may be used in the decision process. For example, they can be used to delay the maintenance interventions, or stop a machine
before its future maintenance due to early fault.”

Claim 4. Tiwari_2014 in view of Medjaher_2012 teaches the limitations of claim 1. Tiwari_2014 in view of Medjaher_2012 also teaches “wherein the actual operational data includes historical operational data for the plant” (Tiwari_2014 Par 0030: “The advisory system 76 may provide recommended control actions, optimal maintenance schedules based on a plurality of data, including current plant data, historic plant data, environmental factors and forecasts, market factors and forecasts, and so forth.”).

Claim 5. Tiwari_2014 in view of Medjaher_2012 teaches the limitations of claim 1. Tiwari_2014 in view of Medjaher_2012 also teaches “wherein the actual operational data comprises at least one of information regarding profit or loss of the plant, the processing equipment, workforce performance, automation system performance, safety system performance, and cybersecurity performance” (Tiwari_2014 Par 0028: The instrumentation 60 may be configured to monitor a plurality of parameters related to the operation and performance of the components. For example, one of the plurality of instrumentation 60 may be coupled to the gas turbine engine 34.” “Parameters related to the operation and performance of the components” are examples of “information regarding the processing equipment.”).

Claim 6. Tiwari_2014 in view of Medjaher_2012 teaches the limitations of claim 1. Tiwari_2014 in view of Medjaher_2012 also teaches “wherein the recommendation is determined from the actual operational data, that collectively includes 2 or more different parameters of the process, 2 or more issues associated with the process, or 2 or more issues associated with the processing equipment” (Tiwari_2014 Par 0033: “For example, the data may include temperature measurements, pressure measurements, flow measurements, clearance measurements…”).

Claim 8. Tiwari_2014 in view of Medjaher_2012 teaches the limitations of claim 1. Tiwari_2014 in view of Medjaher_2012 also teaches “wherein the model is based on a machine-learning algorithm” (Tiwari_2014 Par 0047: “The advisory system 76 may employ an artificial intelligence (AI) and/or machine learning system to make advisory decisions based upon the output of the optimal controller and other data.”; par 0048: “The Al and/or machine learning systems used to carry out the abovementioned functions may include a k-nearest neighbor system (k-NN) implementing a k-NN algorithm…”).

Claim 10. The limitations of claim 10 are substantially the same as those of claim 1 and are rejected due to the same reasons as outlined above for claim 1. Additionally, Tiwari_2014 teaches the further limitations of “A plant state operating analysis and control system, comprising: a computing device comprising a processor including an associated memory for realizing an analysis engine that is configured for implementing a method of plant state operating analysis and control,” (par 0031: “The advisory system 76 may include a processor 78, a memory 80,…”; par 0031: “The processor 78 may be configured to execute non-transient machine readable code (e.g., computer instructions) to carry out calculations, decisions, data processing, and communications associated with operation of the advisory system 76.”; Fig. 2 provides a schematic of the advisory system that shows the processor and memory components.).

Claim 12. The limitations of claim 12 are substantially the same as those of claim 4 and are rejected due to the same reasons as outlined above for claim 4.

Claim 13. The limitations of claim 13 are substantially the same as those of claim 5 and are rejected due to the same reasons as outlined above for claim 5.

Claim 14. The limitations of claim 14 are substantially the same as those of claim 6 and are rejected due to the same reasons as outlined above for claim 6.

Claim 16. The limitations of claim 16 are substantially the same as those of claim 8 and are rejected due to the same reasons as outlined above for claim 8.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tiwari_2014 (US20140058534A1) in view of Medjaher_2012 (K. Medjaher, D. A. Tobon-Mejia and N. Zerhouni, "Remaining Useful Life Estimation of Critical Components With Application to Bearings," in IEEE Transactions on Reliability, vol. 61, no. 2, pp. 292-302, June 2012, doi: 10.1109/TR.2012.2194175.) in further view of Ganti_2017 (US20170364043A1).

Claim 3. Tiwari_2014 in view of Medjaher_2012 teaches all the limitations of claim 1. 

Tiwari_2014 in view of Medjaher_2012 does not explicitly teach “wherein the actual operational data is real-time data, and wherein the method is performed by the first computing device in real-time.”. However, Ganti_2017 does teach this claim limitation (Ganti_2017 Par 0068: “The models 60, 61, 62, 63 may include filters that receives  data inputs regarding actual physical and thermodynamic operating conditions of the combined-cycle power plant.  These data inputs may be supplied to the filter in real-time or periodically…”; par 0068: “According to preferred embodiments, the models 60, 61, 62, 63 may be regularly, automatically and in real-time or near real-time tuned, adjusted or calibrated or tuned pursuant to ongoing comparisons between predicted operation and the measured parameters of actual operation.”). 

Tiwari_2014, Medjaher_2012, and Ganti_2017 are analogous art because they are from the same field of endeavor in model-based control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to combine Tiwari_2014, Medjaher_2012, and Ganti_2017. The rationale for doing so would have been that Tiwari_2014 teaches the use of an industrial plant optimization and control method. Medjaher_2012 teaches the calculation of a confidence value for a set of data. Ganti_2017 teaches real-time power plant optimization. The major benefit of performing industrial plant optimization analysis in real-time would be to allow discussions with plant stakeholders about possible plant operation modifications to occur in near real-time instead of waiting for plant operation data to be collected after the need for the data has been identified. Therefore, it would have been obvious to combine Tiwari_2014, Medjaher_2012, and Ganti_2017 for the benefit of real-time optimization of a wide variety of industrial plants to obtain the invention as specified in the instant application claims.

Claim 11. The limitations of claim 11 are substantially the same as those of claim 3 and are rejected due to the same reasons as outlined above for claim 3.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tiwari_2014 (US20140058534A1) in view of Medjaher_2012 (K. Medjaher, D. A. Tobon-Mejia and N. Zerhouni, "Remaining Useful Life Estimation of Critical Components With Application to Bearings," in IEEE Transactions on Reliability, vol. 61, no. 2, pp. 292-302, June 2012, doi: 10.1109/TR.2012.2194175.) in further view of Schmirler_2018 (US20180130260A1).

Claim 7. Tiwari_2014 in view of Medjaher_2012 teaches all the limitations of claim 6. 

Tiwari_2014 in view of Medjaher_2012 does not explicitly teach “wherein the recommendation comprises a plurality of recommendations, further comprising selecting first equipment from the processing equipment that is underperforming, and selecting for the first equipment first data from the actual operational data, and then linking together the first equipment and the first data to filter the plurality of recommendations to only those related to both the first equipment and the first data.”. However, Schmirler_2018 does teach this claim limitation (Schmirler_2018 Par 0111: “In some embodiments, information being viewed via a VR/AR presentation can be selectively filtered by the user.”; par 0111: “When a user is viewing the bank of motor drives (or a virtual representation of the bank of motor drives) via the wearable appliance, the user may request - via a gesture or verbal command recognizable to the wearable appliance 206 - a view that identifies which of the motor drives requires a fan replacement...”; par 0111: “Such selective data filtering can be applied on substantially any parameter available within the devices or machines being viewed.”).

Tiwari_2014, Medjaher_2012, and Schmirler_2018 are analogous art because they are from the same field of endeavor in model-based control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Tiwari_2014, Medjaher_2012, and Schmirler_2018  before him or her that using currently available software, a plant analysis and control system could be programmed to identify equipment satisfying specified criteria (e.g. underperforming equipment), and filter a set of data (e.g. recommendations) to allow only those recommendations applicable to the identified equipment to be viewed. The suggestion and/or motivation for doing so would be to allow plant staff to view all recommendations for a specific piece of equipment at one time instead of having to read through a master list of recommendations and manually select the recommendations that apply to the equipment of interest. It is known to combine prior art elements according to known methods to yield predictable results. Therefore, it would have been obvious to combine Tiwari_2014, Medjaher_2012, and Schmirler_2018 to obtain the invention as specified in the instant application claims.

Claim 15. The limitations of claim 15 are substantially the same as those of claim 7 and are rejected due to the same reasons as outlined above for claim 7.


Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tiwari_2014 (US20140058534A1) in view of Medjaher_2012 (K. Medjaher, D. A. Tobon-Mejia and N. Zerhouni, "Remaining Useful Life Estimation of Critical Components With Application to Bearings," in IEEE Transactions on Reliability, vol. 61, no. 2, pp. 292-302, June 2012, doi: 10.1109/TR.2012.2194175.) in further view of Beauregard_2011 (US20110093247A1).

Claim 9. Tiwari_2014 in view of Medjaher_2012 teaches all the limitations of claim 1. Additionally, Tiwari_2014 in view of Medjaher_2012 teaches the further limitations of “wherein the plant is involved in oil, chemical, or electrical power” (Tiwari Par 0015: “Embodiments of the present disclosure may apply to a variety of industrial plants, including but not limited to power plants, chemical plants, manufacturing plants, oil refineries, and the like.”). 

Tiwari_2014 in view of Medjaher_2012 does not explicitly teach “wherein the plant is involved in, gas, beverage, pharmaceutical, pulp and paper manufacturing, petroleum processes, or water.”. However, Beauregard_2011 does teach this claim limitation (Beauregard_2011 Par 0029: “By way of example, but in no way a limitation, Plants are found in the chemical, pharmaceutical, cement, brick, coal, consumer products, food, beverage, materials, metals, minerals, mining, oil, gas, paints, coatings, polymer, plastics, power, utilities, pulp, paper, water processing and like industries.”).

Tiwari_2014, Medjaher_2012, and Beauregard_2011 are analogous art because they are from the same field of endeavor in model-based control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Tiwari_2014, Medjaher_2012, and Beauregard_2011 before him or her that a plant analysis and control system can be made applicable to many different types of industrial plants including but not limited to the plant types listed in the instant application claims. The suggestion and/or motivation for doing so would be to allow a company that produces plant analysis and control systems to market their product to a much larger field of potential clients than if they only marketed their product to a narrow range of industrial plant types. It is known to combine prior art elements according to known methods to yield predictable results. Therefore, it would have been obvious to combine Tiwari_2014, Medjaher_2012, and Beauregard_2011 to obtain the invention as specified in the instant application claims.

Claim 17. The limitations of claim 17 are substantially the same as those of claim 9 and are rejected due to the same reasons as outlined above for claim 9.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REYNOLDS SAUNDERS JR. whose telephone number is (571)272-5527. The examiner can normally be reached 08:30 AM - 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kamini Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK SAUNDERS/Examiner, Art Unit 2146                                                                             /KAMINI S SHAH/                                                                      Supervisory Patent Examiner, Art Unit 2146